        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 ELISA EDWARDS,                                   *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *      Civil Action No. 19-cv-12330-ADB
 GRANITE TECHNOLOGIES, LLC and                    *
 SHANE HOFF,                                      *
                                                  *
                Defendants.                       *
                                                  *

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS
               AND PLAINTIFF’S MOTION TO REMAND

BURROUGHS, D.J.

       Elisa Edwards (“Edwards”) brought this action in Massachusetts Superior Court against

her previous employer, Granite Technologies, LLC (“Granite Technologies”) and its Regional

Vice President, Shane Hoff (“Hoff” and, with Granite Technologies, “Defendants”). [ECF No.

1-1 (“Compl.” or “Complaint”)]. Defendants removed the case to federal court on November 12,

2019. [ECF No. 1].

       Edwards names Hoff in three counts of the complaint including for violation of the

Massachusetts Wage Act (Count V), fraud (Count VIII), and negligent infliction of emotional

distress (Count IX). See [Compl.]. Currently before the Court is Defendants’ Motion to Dismiss

each of these claims based on fraudulent joinder, [ECF No. 5], and Plaintiff’s Motion to

Remand, [ECF No. 13]. For the reasons set forth below, Defendants’ motion to dismiss the

claims against Hoff, [ECF No. 5], is GRANTED, and the motion to remand, [ECF No. 13], is

DENIED as moot.
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 2 of 18



I.     BACKGROUND

       A.      Factual Background

       For purposes of this motion, the relevant facts are drawn from the complaint, [Compl.],

and viewed in the light most favorable to the plaintiff. See Ruivo v. Wells Fargo Bank, N.A.,

766 F.3d 87, 90 (1st Cir. 2014) (citations omitted). Granite Technologies is a

telecommunications company that “allows companies with more than one location to consolidate

their telecommunication services through a single point of contact.” [ECF No. 6-1 ¶ 5]. The

company is incorporated in Delaware and has its principal office in Massachusetts. [Compl. ¶ 2].

Granite Technologies employs Hoff as a Regional Vice President, [id. ¶ 3], a position involving

“duties [that] are managerial in nature,” [ECF No. 6-1 ¶ 7].

       In May 2016, Granite Technologies hired Edwards as a Regional Account Manager for

its Atlanta office. [Compl. ¶ 6]. Edwards’ primary responsibility was to sell Granite

Technologies’ telecommunication services. [Id. ¶ 6]. In her role, Edwards was eligible for

commissions from sales. See [Id. ¶ 13].

       In 2016, Edwards requested permission from her immediate supervisor and Hoff to

pursue business from Duke Energy, a large electric company, through her own contact. [Compl.

¶¶ 8–12]. Her request was approved, [id.], but “contrary to her compensation agreement” her

supervisors informed her “that she could [either] receive no commission from the Duke Energy

account or accept half of the commission,” [id. ¶ 13]. On November 3, 2016, Hoff sent an email

clarifying that, with regards to Duke Energy, “[another employee] own[ed] full responsibility to

lead and manage the sales process along with coordinating all of the collaboration needed,” but

that Edwards was “expected to be involved and included in every step to contribute as well as

develop skills and learn the process.” [Id. ¶ 14]. He also confirmed that the commission would

be “[s]plit 50/50 between [Edwards] and [the] energy team for all upfront and residual


                                                2
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 3 of 18



commissions.” [Id.] Edwards nonetheless “remained vigilant in her pursuit of the Duke Energy

account.” [Id. ¶ 15].

       Although Edwards was supposed to be included in all parts of the deal, she was excluded

from communications with Duke Energy, [id. ¶¶ 14–18], and then “chastised” for her lack of

involvement, [id. ¶ 19]. Edwards alleges that this criticism “demonstrates the illicit goal of

excluding [Edwards] from the Duke Energy account so that Granite [Technologies] could avoid

its responsibility to pay her the wages that she had earned.” [Id. ¶ 19]. Further, after the deal

was secured, “Edwards’ superiors at Granite [Technologies] began a campaign of unfair scrutiny,

imposition of disparate employment requirements, and harassment of [Edwards].” [Id. ¶ 20].

Granite Technologies also held her to different standards than her fellow employees, including

by setting higher quotas for her, telling her to arrive at her desk well before her shift began, and

requiring her to make more cold calls than her peers. [Id. ¶ 21]. When Edwards complained,

Hoff responded “with a marginalization of [her] work.” See [Id. ¶ 28].

       On or about April 7, 2017, the Duke Energy deal closed. [Id. ¶ 50]. At this time,

although the conditions “for payment of 50% of [u]pfront [c]ommissions to [Edwards] were

satisfied,” [id. ¶ 50], Edwards alleges that Granite Technologies did not pay her the commissions

she was due, [id. ¶ 51].

       On May 19, 2017, Granite Technologies terminated Edwards. [Id. ¶ 30]. She “suffered

severe stress and anxiety associated with the harassment she endured and from her termination

from employment at Granite [Technologies].” [Id. ¶ 36]. Edwards, who has ulcerative colitis,

reported that her symptoms became more severe, such that she “required multiple extended

hospitalizations and corrective surgeries,” incurred considerable medical expenses, experienced

pain and suffering, and was unable to work and provide for her family. [Id. ¶¶ 37–38].




                                                  3
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 4 of 18



       B.      Procedural Background

       In October 2019, Edwards filed the instant action in Massachusetts Superior Court,

alleging violation of the Massachusetts Wage Act (Count V), negligent infliction of emotional

distress (Count IX), and fraud (Count VII) against both defendants, as well as a number of

contract-based claims against Granite Technologies alone. [Compl.].

       On November 12, 2019, Granite Technologies removed the case to federal court,

[ECF No. 1 at 1], and moved to dismiss the claims against Hoff for fraudulent joinder, arguing

that Edwards had failed to state a valid claim against Hoff, [ECF No. 6]. Edwards opposed the

motion to dismiss, [ECF No. 9], and the Defendants replied, [ECF No. 12]. Edwards then filed a

motion to remand, asking that the case be remanded to state court if the Court allows the claims

against Hoff and finds that it lacks jurisdiction. [ECF No. 13].

II.    LEGAL STANDARD

       When considering a motion to dismiss a party for fraudulent joinder, the Court must

determine whether the party seeking removal to federal court has carried their “burden of

demonstrating by clear and convincing evidence ‘either that there has been outright fraud

committed in the plaintiff’s pleadings, or that there is no possibility, based on the pleadings, that

the plaintiff can state a cause of action against the non-diverse defendant in state court.”

Surabian Realty Co. v. Cuna Mut. Grp., 245 F. Supp. 3d 297, 299 (D. Mass. 2017) (quoting

Mills v. Allegiance Healthcare Corp., 178 F. Supp. 2d 1, 5 (D. Mass. 2001)). As the Defendants

do not allege outright fraud, [ECF No. 6 at 1], the Court evaluates only whether Edwards has

stated a claim against Hoff.

       To survive a motion to dismiss for failure to state a claim, the alleged facts must be

sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 554, 570 (2007). “To cross the plausibility threshold a claim does not need to be


                                                  4
          Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 5 of 18



 probable, but it must give rise to more than a mere possibility of liability.” Grajales v. P.R. Ports

 Auth., 682 F.3d 40, 44–45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

 “A determination of plausibility is ‘a context-specific task that requires the reviewing court to

 draw on its judicial experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679).

 However, “[i]n assessing a claim of fraudulent joinder, the court is not bound by the allegations

 in the complaint and may consider affidavits and other materials that bear on the question of

 whether there is a reasonable basis for joinder of a defendant.” In re Fresenius

 Granuflo/Naturalyte Dialysate Prods. Liab. Litig., 76 F. Supp. 3d 321, 333 (D. Mass. 2015).

III.    DISCUSSION

        Defendants seek to dismiss Edwards’ claims only as against Hoff. For the following

 reasons, the motion to dismiss the claims against Hoff, [ECF No. 5], is GRANTED.

        A.      Massachusetts Wage Act

        In Count V, Edwards alleges Granite Technologies and Hoff violated the Massachusetts

 Wage Act (the “MWA”) by denying her full wages and setting up a special commission system

 that required her to split the residual commissions for the Duke Energy account. [Compl. ¶¶ 52–

 61]. Defendants argue that Hoff cannot be held individually liable under the MWA because he

 does not have sufficient authority over the corporation. [ECF No. 6 at 5–6]. Edwards responds

 that Hoff’s control over “the amount and timing of payment of [Edwards’] wages” is sufficient

 for liability under the MWA. [ECF No. 9 at 5].

        The MWA “provides a cause of action for employees whose wages have been wrongfully

 withheld.” Drachman v. Bos. Sci. Corp., No. 16-cv-11022, 2016 LEXIS 186283, at *14 (D.

 Mass. Nov. 23, 2016). Under the MWA, a cause of action can be brought against a corporation,

 as well as “[t]he president and treasurer of a corporation and any officers or agents having the




                                                   5
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 6 of 18



management of such corporation.” Id. (quoting Mass. Gen. Laws ch. 149, § 148). The MWA’s

legislative history evidences an “intent to ensure that individuals with the authority to shape the

employment and financial policies of an entity be liable for obligations of that entity to its

employees.” Id. at *16 (citing Cook v. Patient Edu, LLC, 989 N.E.2d 847, 852 (Mass. 2013)

(finding that individual liability under the MWA extends to companies organized as LLCs)).

“This expansive view of potential liability is circumscribed,” however, by the requirement that

the individual be able to exercise sufficient control over the employer. See id. at *15–16.

       “[M]erely holding a managerial position over some branch, division, or office of a

corporation does not, by itself, mean that that manager has the ‘management’ of the ‘corporation’

as a whole.” Wiedmann v. Bradford Group, Inc., 831 N.E.2d 304, 314 (Mass. 2005), superseded

by statute on other grounds, Mass. Gen. Laws ch. 149, § 150, as recognized in Lipsitt v. Plaud,

994 N.E. 2d 777, 783 (Mass. 2013) (explaining that Wiedmann was superseded by the legislature

making treble damages under the MWA mandatory). The Massachusetts Supreme Judicial Court

has held that a manager is liable under the MWA only if he “controls, directs, and participates to

a substantial degree in formulating and determining policy of a corporation.” Id. In Wiedmann

v. Bradford Group, Inc., for example, the Supreme Judicial Court found that a general manager

could not be held liable under the MWA because even though

       it [was] clear that [the general manager] had a management role, that the plaintiff
       reported directly to him, and that he was aware of [plaintiff’s] compensation
       package, . . .there was insufficient evidence to determine that [the general manager]
       directed and participated in a substantial degree in formulating the corporation’s
       policy.

Id. Similarly, courts in this District have dismissed complaints under the MWA against

managers of retail outlets. Patel v. 7-Eleven, Inc., 322 F. Supp. 3d 244, 249 (D. Mass. 2018)

(stating that fact “that [the two individuals] were market managers and exercised extensive

control” was insufficient for them to be liable under the MWA).


                                                  6
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 7 of 18



       For Hoff to be held liable under the MWA, he must have had authority to oversee

company policies. The Supreme Judicial Court “has recently clarified that individuals are liable

only if they have accepted responsibilities over a corporation ‘similar to those performed by a

corporate president or treasurer.’” Id. at 248 (citing Segal v. Gentrix, LLC, 87 N.E.3d 560, 567–

68 (Mass. 2017)). This analysis “is fact-intensive and context-specific.” Drachman, 2016

LEXIS 186283, at *16. For example, in Drachman v. Boston Scientific Corporation, the court

examined the potential liability under the MWA for a company’s vice president and human

resources director. Id. at *16–18. The court determined that the company’s vice president could

be held liable because, in addition to being vice president, she was “a member of the global

compliance committee, which determined consequences when employees violated [the

company’s] code of conduct.” Id. at *17–18. Moreover, the vice president “participated in the

senior leadership team of the human resources function and contributed to global decision

making concerning [company] employees, including being involved in the development of [the

company’s] employment policies, compensation scheme, and performance evaluation system.”

Id. On the other hand, the company’s human resources director could not be held liable under

the MWA, because, although she was involved in “managing and controlling the financial

policies of her department, recommending starting salaries for new employees, leading meetings

to determine employees’ eligibility for and amount of their annual bonus, and managing leaves

of absence,” she “[did] not have the necessary involvement with and control of company

policies.” Id. at *18.




                                                7
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 8 of 18



       In the instant case, Edwards cannot state a valid claim against Hoff under the MWA

because he is not “an officer or agent having the management” of Granite Telecommunications. 1

Cook, 989 N.E.2d at 852. Although Hoff is a Regional Vice President, [ECF No. 6-1 ¶ 6],

“[m]erely holding a managerial position over some branch, division, or office of a corporation

does not, by itself, mean that that manager has the ‘management’ of the ‘corporation’ as a

whole,” Wiedmann, 831 N.E.2d at 314. Edwards has not alleged that Hoff has any policy-

making responsibilities. See generally [Compl.]. Hoff’s authority over Edwards, to the extent

that he could approve her request to pursue the Duke Energy account and establish the

commission rate for the account, [Compl. ¶¶ 12, 14], do not indicate widespread authority over

company policies and are not “similar to [the duties] performed by a corporate president or

treasurer,” Patel, 322 F. Supp. 3d at 248 (quoting Segal, 87 N.E.3d at 568). As Defendants note,

Hoff was setting policies for “a specific account,” but not for the company as a whole. [ECF No.

12 at 2 n.2]. Like the human resources director in Drachman who determined employee salaries

and bonuses, Hoff’s ability to control Plaintiff’s compensation with regard to a specific account

does not evidence “the necessary involvement with and control of company policies” to be held

individually liable under the MWA. See Drachman, 2016 LEXIS 186283, at *18. Because Hoff

cannot be held liable under the MWA, the motion to dismiss the MWA claim, [ECF No. 5], is

GRANTED.




1
 A manager working for a corporation or LLC may be individually liable under the
Massachusetts Wage Act. Cook v. Patient Edu, LLC, 989 N.E.2d 847, 853 (Mass. 2013). What
matters is that the individual is “someone who controls, directs, and participates to a substantial
degree in formulating and determining policy of a corporation.” Wiedmann, 831 N.E.2d at 314.



                                                 8
           Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 9 of 18



          B.     Fraud

          Edwards alleges in Count VIII that the Defendants falsely represented that if she obtained

the Duke Energy account she would be paid the commission, that she relied on this

representation to her detriment, and that the Defendants’ conduct demonstrated that they did not

intend to make good on this representation at the time it was made. [Compl. ¶¶ 70–72].

Defendants contend that Edwards has not stated a claim of fraud with sufficient particularity and

that the claim should therefore be dismissed. [ECF No. 6 at 6–8].

          A claim for fraud must allege facts sufficient to establish “that (1) the defendant made a

misrepresentation of fact; (2) it was made with the intention to induce another to act upon it; (3)

it was made with the knowledge of its untruth; (4) it was intended that it be acted upon, and that

it was in fact acted upon; and (5) damage directly resulted therefrom.” Equip. & Sys. For Indus.

v. Northmeadows Constr. Co., 798 N.E.2d 571, 574 (Mass. App. Ct. 2003). Claims of fraud

have a heightened pleading standard, beyond the general standard provided in Federal Rule of

Civil Procedure 8: a plaintiff must allege a claim of fraud with particularity. Fed. R. Civ. P.

9(b). 2

          “At a minimum, a plaintiff alleging fraud must particularize the identity of the person(s)

making the representation, the contents of the misrepresentation, and where and when it took

place.” Equip. & Sys. For Indus., 798 N.E.2d at 574; see also Rodi v. S. New Eng. Sch. of Law,

389 F.3d 5, 15 (1st Cir. 2004) (“This heightened pleading standard is satisfied by an averment of




2
 Although the fraud claim is asserted under state law, Federal Rule of Civil Procedure 9(b)
applies. Gwyn v. Loon Mountain Corp., 350 F.3d 212, 218 (1st Cir. 2003) (citing Erie R.R. Co.
v. Tompkins, 304 U.S. 64 (1938)); see also Robert Ricciardelli Carpet Serv., Inc. v. Home Depot
U.S.A., Inc., 679 F. Supp. 2d 192, 207 n.20 (D. Mass. 2010) (applying Rule 9 of the Federal
Rules of Civil Procedure and noting that, “[i]n any event, the state and federal pleading standards
are virtually identical”).


                                                   9
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 10 of 18



the who, what, where, and when of the allegedly false or fraudulent representation.” (internal

quotation marks omitted)). “Malice, intent, knowledge, and other conditions of a person’s mind

may be alleged generally.” Fed. R. Civ. P. 9(b). Still, “[a]lthough a plaintiff need not specify

the circumstances or the evidence from which fraudulent intent could be inferred, the complaint

must provide some factual support for the allegations of fraud.” Reisman v. KPMG Peat

Marwick LLP, 965 F. Supp. 165, 172 (D. Mass. 1997) (quoting Romani v. Shearson Lehman

Hutton, 929 F.2d 875, 878 (1st Cir. 1991), superseded on other grounds, Private Sec. Litig.

Reform Act, 15 U.S.C. § 78u-4(b)(2), as recognized in Greebel v. FTP Software, Inc., 194 F.3d

185, 193–94 (1st Cir. 1999) (explaining that the First Circuit’s “previous strict pleading

requirements under Rule 9(b) are . . . consistent with the PSLRA”)).

       “The general rule in Massachusetts is ‘that statements promissory in nature and

statements of conditions to exist in the future are not actionable.’” Nationwide Book Indus. v.

A&S Booksellers, Inc., 950 F. Supp. 2d 264, 269 (D. Mass. 2013) (quoting Bolen v. Paragon

Plastics, Inc., 754 F. Supp. 221, 226 (D. Mass. 1990)). This rule does not apply “if at the time

the defendant made the statement, he or she did not intend to carry out the promise.” Id. To

show that a promise was fraudulently made, a plaintiff must allege facts sufficient to demonstrate

that the statement was false at the time that it was made. Iron Mountain Inc. v. Carr, No. 05-cv-

10890, 2006 U.S. Dist. LEXIS 98655, at *28–30 (D. Mass. 2006) (finding that a

counterclaimant’s single conclusory statement to the effect that “[i]n hindsight the plaintiffs

knew that [their] statements . . . were false” was insufficient to prove that the statements were

made falsely (alterations in original) (internal quotation marks and citations omitted)).

       In Hogan v. Eastern Enterprise/Boston Gas, for example, where another company

purchased plaintiff’s employer, the court considered a claim for fraudulent inducement when the




                                                 10
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 11 of 18



plaintiff accepted an offer for an early retirement plan after being told that his office would likely

close and not offer a Social Security supplement after the purchase. 165 F. Supp. 2d 55, 58–59

(D. Mass. 2001); see Focused Impressions, Inc. v. Sourcing Group, LLC, No. 19-cv-11307, 2020

WL 1235366, at *7 (D. Mass. Mar. 13, 2020) (“In Massachusetts, ‘[t]he standards of common

law fraud and fraudulent inducement are the same . . . .’” (quoting United States v. President &

Fellow of Harvard Coll., 323 F. Supp. 2d 151, 199 (D. Mass. 2004))). After the purchase,

however, the office remained open and Social Security supplements were in fact provided to

employees. Hogan, 165 F. Supp. 2d at 60–61. The court nonetheless found that the plaintiff

failed to allege fraudulent inducement because, inter alia, there was no allegation that the

statements were false at the time that they were made. Id. at 65. For example, the complaint did

not allege “that, in fact, at the time, [the purchasing company] did have the financial resources to

retain much of the [original company’s] workers.” Id. Further, for the Social Security

supplement, “[t]he allegation that later some employees received a Social Security supplement is

not the equivalent of an allegation that the statement was false when made.” Id.; see also

Blacksmith Invs., LLC. v. Cives Steel Co., 228 F.R.D. 66, 73 (D. Mass. 2005) (finding that an

“intention not to perform in the future cannot be established merely by its subsequent non-

performance”).

       It is not clear whether the allegedly fraudulent statement at issue here is (1) that Edwards

was told that she would always receive full commission or (2) that she was told that she would

receive fifty percent of the commission from the Duke Energy deal. See generally [Compl.].

Either way, neither of these statements can support a claim for fraud.

       First, Edwards has not sufficiently stated a claim for fraud based on a statement that she

would receive one hundred percent of the commission for her work for Granite Technologies.




                                                 11
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 12 of 18



She alleges that, “contrary to her compensation agreement,” she was required to split both the

upfront commission and residual commission from her work on the Duke Energy deal, 3 [Compl.

¶¶ 13–14], but does not allege that she was ever promised one hundred percent of that

commission, see generally [id.]. In fact, Edwards has not alleged any false or fraudulent

statement regarding her commission structure. She therefore has not sufficiently stated “the

who, what, where, and when” of an alleged statement as required to state a claim of fraud. Rodi,

389 F.3d at 15; see, e.g., Pluvoise v. Select Portfolio Servicing, Inc., No. 18-cv-12347, 2019 WL

1936217, at *7 (D. Mass. May 1, 2019) (“The [c]omplaint refers to ‘promises’ made by [the

defendant] but does not identify the substance of the alleged promises. . . . [W]ithout more

information in the [c]omplaint, the court can only speculate as to the specifics of what [the

defendant] promised.” (footnote omitted)).

       Second, Edwards has failed to state a claim of fraud based on the specific fifty-fifty

commission split from the Duke Energy deal that Hoff allegedly promised in an email. Although

Edwards has provided the Court with the alleged promise made in the email, and therefore

provided the details “of the who, what, where and when of the allegedly false or fraudulent

representation,” Rodi, 389 F.3d at 15, she has not alleged that the statement was false at the time

it was made and therefore has not made out a viable claim of fraud, see Equip. & Sys. for Indus.,

Inc., 798 N.E.2d at 574. The conclusory statement that the “Defendants’ conduct . . .

demonstrates that the Defendants did not intend on honoring their representation at the time it

was made” is insufficient. [Compl. ¶ 72]; see Iron Mountain, 2006 U.S. Dist. LEXIS 98655, at

*28–30 (finding that the single conclusory statement that “[i]n hindsight the plaintiffs knew that




3
 Where Edwards alleges that she was not paid for “the commissions” owed [Compl. ¶ 51)], the
distinction between the upfront and residual commissions is not relevant to the Court’s analysis.


                                                12
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 13 of 18



[their] statements . . . were false” was insufficient to demonstrate that the statements were false

when made (internal quotation marks and citations omitted)). Similar to Hogan and the Social

Security supplements at issue there, Hoff’s later conduct, such as his criticism of Edwards for not

participating in the Duke Energy deal, does not establish that the offer to split the commission

was false at the time that it was made. See Hogan, 165 F. Supp. 2d at 65. Ultimately, Edwards

has not pled a claim for fraud with sufficient particularity and the Defendants’ motion to dismiss

the fraud claim as to Hoff, [ECF No. 5], is GRANTED.

       C.      Negligent Infliction of Emotional Distress

       Finally, Count IX of Edwards’ Complaint alleges negligent infliction of emotional

distress against both Granite Technologies and Hoff. [Compl. ¶¶ 74–78]. Edwards alleges that

“Defendants’ actions towards [her] . . . were negligent, and directly caused her emotional

distress,” [id. ¶ 75], and that the emotional distress caused physical harm, [id. ¶ 77]. The

Defendants argue that Edwards has not stated a claim for negligent infliction of emotional

distress, and moreover, any such claim is preempted by the exclusivity provision of the

Massachusetts Worker’s Compensation Act (the “WCA”). [ECF No. 6 at 8–10]. Edwards

contends that her injury is not preempted by the WCA because the injury arose out of a bona fide

personnel decision and that her condition, ulcerative colitis, began before her employment at

Granite Technologies. [ECF No. 9 at 8–10].

       Under the WCA’s exclusivity provision, the WCA preempts common law claims that are

compensable under the WCA “unless the employee has reserved his right” to bring a common

law claim. Chorosky v. Wentworth Inst. of Tech., 915 F. Supp. 446, 452 (D. Mass. 1996) (citing

Mass. Gen. Laws ch. 152, § 24). “The WCA exclusivity provision stops a common law tort

claim when 1) the plaintiff is an employee, 2) the plaintiff’s condition is shown to be a personal




                                                 13
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 14 of 18



injury within the meaning of the WCA, and 3) the injury is shown to have arisen out of and in

the course of employment.” Luthy v. Proulx, 464 F. Supp. 2d 69, 76–77 (D. Mass 2006)

(internal quotation marks omitted). The exclusivity provision is to be “construe[d] . . . broadly

. . . .” See Garcia v. Garda CL New Eng., No. 15-cv-13093, 2017 U.S. Dist. LEXIS 228585, at

*52 (D. Mass. Aug. 14, 2017) (quoting Andresen v. Diorio, 349 F.3d 8, 16 (1st Cir. 2003)).

       Where Edwards does not allege that she reserved her rights to bring common law claims

outside of the WCA, see generally [Compl.], her claim is barred if it is compensable under the

WCA. Because Edwards was Granite Technologies’ employee, the Court must determine

whether her emotional distress is a personal injury and, if so, whether the injury arose from her

employment. Luthy, 464 F. Supp. 2d at 76–77.

       Claims for negligent infliction of emotional distress are considered personal injury claims

under the WCA, regardless of whether they arise from bona fide personnel decisions. See

O’Connor v. Jordan Hosp., No. 10-cv-11416, 2012 U.S. Dist. LEXIS 68195, at *34–35, 37 (D.

Mass. May 16, 2012) (stating that “the WCA expressly excludes compensation for emotional

injuries resulting from negligent infliction of emotional distress arising out of bona fide

personnel actions” and therefore “[p]ersonal injuries within the meaning of and thus barred by

the WCA include . . . negligent and intentional infliction of emotional distress” (internal

quotation marks and citations omitted)); see also Green v. Wyman Gordon Co., 664 N.E.2d 808,

814 (Mass. 1996) (“There is no question that an action for negligent infliction of emotional

distress that is not the result of a bona fide personnel action is barred by the exclusivity provision

of the workers’ compensation act.”).

       In O’Connor v. Jordan Hospital, the plaintiff filed suit against her employer, Jordan

Hospital, her supervisor, and other individual defendants after her termination. 2012 U.S. Dist.




                                                 14
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 15 of 18



LEXIS 68195, at *1–2, *21–22. The claim was dismissed because termination is a bona fide

personnel action. Id. at *38–40. The court noted, however, that even if the termination was

retaliatory in nature, and thus not a bona fide personnel action, the claim was still barred by the

exclusivity provision of the WCA because the WCA covers injuries resulting from retaliation.

Id. at *37. Similarly, in Catalano v. First Essex Sav. Bank, the court found that the plaintiff’s

claim, based on her coworker’s “daily ‘campaign’ of harassment . . . of which her employer was

on notice but failed to take steps to prevent,” was compensable under the WCA, despite the fact

that the harassment was not a bona fide personnel decision. 639 N.E.2d 1113, 1116 (Mass. App.

Ct. 1994).

       Although Edwards’ complaint does not specify exactly which of Hoff’s actions caused

her emotional distress, [Compl. ¶¶ 74–78], she claims in her opposition to the motion to dismiss

“that the stress and anxiety that proximately caused her condition to worsen was attributable to

her ‘termination from employment,’” [ECF No. 9 at 11]. Because termination is a bona fide

personnel action, a claim of negligent infliction of emotional distress based on that termination is

preempted by the WCA. O’Connor, 2012 U.S. Dist. LEXIS 68195, at *38–40. Even if Edwards

based her claim on the requirement that she split her commission or Hoff’s treatment of her, it is

still barred by the WCA. 4 Green, 664 N.E.2d at 814. Either way, the claim would be considered

a personal injury within the meaning of the WCA. Catalano, 639 N.E.2d at 1116; see also




4
  Edwards has not alleged that Hoff was personally responsible for her being held to a different
standard than her coworkers. [Compl. ¶¶ 21, 74–78]. Even if she had, that claim would still be
barred. See Catalano v. First Essex Sav. Bank, 639 N.E.2d 1113, 1116 (Mass. App. Ct. 1994)
(finding that a claim of negligent infliction of emotional distress caused by coworker’s sexual
harassment was barred by the WCA); O’Connor, 2012 U.S. Dist. LEXIS 68195, at *36–37
(finding that negligent infliction of emotional distress claim related to retaliatory termination
would be barred by the WCA).


                                                 15
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 16 of 18



O’Connor, 2012 U.S. Dist. LEXIS 68195, at *37 (explaining that actions that are retaliatory in

nature are also barred by the WCA).

       Having determined that Edwards’ claim of negligent infliction of emotional distress is an

injury within the meaning of the WCA, the Court must next evaluate whether that injury arose

from her employment. “[T]he key to whether the [WCA] precludes a common law right of

action has always rested upon the nature of the injury for which a plaintiff seeks to recover and

not the nature of the defendant’s act.” Catalano, 639 N.E.2d at 1116 (citing Foley v. Polaroid

Corp., 413 N.E.2d 711, 716 (Mass. 1980)). “An injury arises out of the [plaintiff’s] employment

if it arises out of the nature, conditions, obligations, or incidents of the employment; in other

words, out of the employment looked at in any of its aspects.” Doe v. Purity Supreme, 664

N.E.2d 815, 819 (Mass. 1996) (citing Caswell’s Case, 26 N.E.2d 328, 330 (Mass. 1940)). Such

injuries can include emotional injuries arising from actions like “transfer, promotion, demotion

or termination.” Catalano, 639 N.E.2d at 1115.

       If Edwards’ claim is based on her alleged distress resulting from her employment being

terminated, that injury arose from her employment and is therefore preempted by the WCA.

Catalano, 639 N.E.2d at 1115. Further, because the requirement that the injury “arise out of

employment” is construed broadly to include “the nature, conditions, obligations, or incidents of

employment,” Doe, 664 N.E.2d at 819, the split commission and Hoff’s treatment of Edwards at

work similarly meets the requirement that the injury “arise[ ] out of the nature, conditions,

obligations, or incidents of employment,” id. Therefore, regardless of whether Edwards’ claim is

based on her termination or the forced split of commission, it arose from her employment and is

consequently preempted by the WCA.




                                                 16
        Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 17 of 18



       Edwards argues that because she had ulcerative colitis before she was terminated, the

preexisting condition is not an injury that arose from her employment. First, the Court notes that

this argument undermines Edwards’ entire claim, as it requires her to plead that the Defendants

did not cause her alleged injuries. Second, “injuries attributable in part to pre-existing conditions

are compensable under the [WCA] if aggravated by a workplace accident that results in

disability.” Sarocco v. General Elec. Co., 879 F. Supp. 156, 160 (D. Mass. 1995) (citing In re

Madden, 111 N.E. 379, 383 (Mass. 1916) (“When a pre-existing heart disease of the [employee]

is accelerated to the point of disablement by the exertion and strain of the employment, not due

to the character of the disease acting alone or progressing as it would in any rational work, there

may be found to have been a personal injury.”)). The WCA provides that “[i]f a compensable

injury or disease combines with a pre-existing condition, which resulted from an injury or

disease not compensable under this chapter, to cause or prolong disability or a need for

treatment, the resultant condition shall be compensable only to the extent such compensable

injury or disease remains a major but not necessarily predominant cause of disability or need for

treatment.” Mass. Gen. Laws ch. 152, § 1(7A).

       Even though Edwards’ ulcerative colitis was diagnosed before her employment at Granite

Technologies, her condition is compensable under the WCA because she alleges that her

emotional distress “caused her physical harm, as by example and without limitation, her

ulcerative colitis condition worsened.” [Compl. ¶ 77]; see also [id. ¶¶ 36–37 (stating that her

condition worsened because of her “severe stress and anxiety associated with the harassment she

endured and from her termination from employment at Granite [Technologies]”). Edwards’

allegations make clear that her emotional distress caused the worsening of her symptoms, and

thus it is “a major but not necessarily predominant cause of disability or need for treatment.”




                                                 17
         Case 1:19-cv-12330-ADB Document 16 Filed 07/01/20 Page 18 of 18



 Mass. Gen. Laws ch. 152, § 1(7A); see also Sarocco, 879 F. Supp. at 160. Therefore, her

 condition is compensable under the WCA because the claim concerns a personal injury that arose

 out of her employment. Id. Defendants’ motion to dismiss the claim as to Defendant Hoff, [ECF

 No. 5], is GRANTED. 5

IV.      CONCLUSION

         Accordingly, Defendants’ motion to dismiss the claims as to Hoff, [ECF No. 5] is

 GRANTED. Because Edwards’ motion to remand only requested that the Court remand the case

 to state court if it found that it lacked jurisdiction, the motion, [ECF No. 13], is DENIED as

 moot.

         SO ORDERED.

 July 1, 2020                                                 /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




 5
  Because the Court finds that Edwards’ negligent infliction of emotional distress claim is
 preempted by the WCA, it need not consider whether Edwards has otherwise sufficiently stated a
 claim of negligent infliction of emotional distress.

                                                 18
